 1   SCOTT B. COHEN, SBA #014377
     PATRICK A. CLISHAM, SBA #023154
 2      ENGELMAN BERGER, P.C.
      3636 NORTH CENTRAL AVENUE, SUITE 700
 3           PHOENIX, ARIZONA 85012
                  _____________
                   Ph: (602) 271-9090
 4                Fax: (602) 222-4999
                Email: sbc@eblawyers.com
 5              Email: pac@eblawyers.com
                    _____________

 6   MICHELLE E. SHRIRO, TEXAS STATE BAR #18310900
         SINGER & LEVICK, P.C.
 7           16200 ADDISON RD., SUITE 140
                ADDISON, TEXAS 75001
                     _____________
 8                  Ph: (972) 380-5533
                   Fax: (972) 380-5748
 9           Email: mshriro@singerlevick.com
       (pro hac vice application pending)
10   Attorneys for Moses Smith Racing, LLC
11
                                       IN THE UNITED STATES BANKRUPTCY COURT
12
                                               FOR THE DISTRICT OF ARIZONA
13
      In re:                                                 Chapter 11
14
      BOB BONDURANT SCHOOL OF HIGH                           Case No. 2:18-bk-12041-BKM
15    PERFORMANCE DRIVING, INC.
                                                             Hearing Date: March 14, 2019
16                  Debtor.                                  Hearing Time: 11:00 a.m.

17                                OBJECTION TO DEBTOR’S MOTION TO APPROVE
                                     BID PROCEDURES FOR SALE OF ASSETS
18

19             Moses Smith Racing LLC (“Smith Racing”), by and through undersigned counsel,
20   hereby objects to the Motion to Approve Bid Procedures for Sale of Assets [Dkt. 178] (“Bid
21   Procedures Motion”) filed by the Bob Bondurant School of High Performance Driving, Inc.
22   (the “Debtor”) and submits as follows:
23             1.         The Debtor filed its voluntary petition under Chapter 11 of Title 11 of the U.S.
24   Code on October 2, 2018.
25             2.         Smith Racing is an unsecured creditor with a claim in the amount of $5,317.
26   Smith Racing also has an ongoing vendor relationship with the Debtor and manufacturers
27   some of the cars used in the Debtor’s business. The owner of Smith Racing, Moses Smith, is


     {0005987.0000/00966953.DOCX / }
Case 2:18-bk-12041-BKM                   Doc 187 Filed 03/13/19 Entered 03/13/19 10:53:03    Desc
                                          Main Document    Page 1 of 4
                                                                1   also part of a group who intends to bid on the Debtor’s assets.
                                                                2             3.         The Debtor filed the Bid Procedures Motion seeking approval of bid
                                                                3   procedures, a stalking horse bid, and a termination fee to be paid to the potential stalking
                                                                4   horse. Contemporaneously with the Bid Procedures Motion, the Debtor also filed a Motion
                                                                5   To Approve Sale of Assets Free and Clear of Liens [Dkt. 179] (“Sale Motion”)
                                                                6             4.         While generally supportive of the sale process, Smith Racing files this limited
                                                                7   objection to portions of the sale process, which are not in the best interests of the estate
                                                                8   because such procedures will not maximize value or encourage competitive bidding.
                                                                9   Specifically, Smith Racing objects to the stalking horse, the proposed termination fee of
                                                               10   $100,000 plus expenses, and the initial overbid requirements.
                        3636 North Central Avenue, Suite 700
ENGELMAN BERGER, P.C.




                                                               11             5.         Respecting the undisclosed stalking horse, the Bid Procedures Motion contains
                              Phoenix, Arizona 85012




                                                               12   a single paragraph description of an Asset Purchase Agreement with only the barest of terms.
                                                               13   As of the time of this objection, no APA has been filed. Without an APA, potential bidders,
                                                               14   creditors and the Court cannot evaluate the bid with respect to the criteria listed in the Bid
                                                               15   Procedures Motion such as any terms and conditions, the probability of a prompt closing and
                                                               16   any other benefit to the estate.
                                                               17             6.         Assuming that the APA is filed and contains the same terms as described in the
                                                               18   Bid Procedures Motion, Smith Racing further objects because it is part of another bidding
                                                               19   group which has made a better offer to the Debtor. The bidder affiliated with Smith Racing
                                                               20   has also made a bid which would be better for the estate. Since there is another offer based on
                                                               21   better economic terms, the Court should not approve the APA described in the Bid Procedures
                                                               22   Motion because it is not in the best interest of creditors. Furthermore, the current overbid
                                                               23   would chill this bid at auction under current structure.
                                                               24             7.         Smith Racing also objects to the termination fee of $100,000 plus expenses
                                                               25   because it does not induce higher bids and is not an actual and necessary administrative
                                                               26   expense of the estate. There are numerous people and entities who are already interested in
                                                               27   making a bid. As stated in paragraph 6(i) of the Sale Motion, over 20 potential bidders have

                                                                    {0005987.0000/00966953.DOCX / }
                                                                                                                          2
                                                               Case 2:18-bk-12041-BKM                 Doc 187 Filed 03/13/19 Entered 03/13/19 10:53:03     Desc
                                                                                                       Main Document    Page 2 of 4
                                                                1   executed nondisclosure agreements. The fact that the APA is not attached and cannot be
                                                                2   reviewed does not induce other potential buyers into making an offer. In addition, the amount
                                                                3   of the termination fee of $100,000 plus expenses is not conducive to bidding and would chill
                                                                4   the bidding process because the initial overbid had to be increased by at least $100,000 to pay
                                                                5   for the termination fee. Under the bid procedures as currently stated, the stalking horse bid is
                                                                6   $300,000 in cash plus assumption of liabilities. The proposed initial overbid is $500,000 in
                                                                7   cash plus assumption of certain liabilities. The $200,000 cash differential is not reasonable
                                                                8   and will operate to chill bidding. Also, in the context of this case in which there is substantial
                                                                9   unsecured debt not likely to be paid, it not reasonable or in the best interests of the estate for
                                                               10   the stalking horse to receive $100,000 plus expenses.
                        3636 North Central Avenue, Suite 700
ENGELMAN BERGER, P.C.




                                                               11             8.         For all these reasons, Smith Racing requests that the proposed stalking horse bid
                              Phoenix, Arizona 85012




                                                               12   be denied as the stalking horse, the termination fee be eliminated or reduced to $50,000, and
                                                               13   that the initial overbid be reduced to $400,000 in cash plus the assumed liabilities described in
                                                               14   the Bid Procedures Motion.
                                                               15             Wherefore, Moses Smith Racing, LLC respectfully requests that the stalking horse bid
                                                               16   be denied as the stalking horse, the termination fee be eliminated or reduced to $50,000, and
                                                               17   that the initial overbid be reduced to $400,000 in cash plus the assumed liabilities described in
                                                               18   the Bid Procedures Motion.
                                                               19             DATED this 13TH day of March, 2019.
                                                               20                                                      ENGELMAN BERGER, P.C.
                                                               21
                                                                                                                       By /s/ SBA # 014377
                                                               22                                                         Scott B. Cohen
                                                                                                                          Patrick A. Clisham
                                                               23                                                         Attorneys for the Moses Smith Racing, LLC
                                                               24                                                          AND
                                                               25                                                      SINGER & LEVICK, P.C.
                                                               26
                                                                                                                       Michelle E. Shriro
                                                               27                                                      Attorneys for the Moses Smith Racing, LLC
                                                                    {0005987.0000/00966953.DOCX / }
                                                                                                                          3
                                                               Case 2:18-bk-12041-BKM                 Doc 187 Filed 03/13/19 Entered 03/13/19 10:53:03       Desc
                                                                                                       Main Document    Page 3 of 4
                                                                1   Copy of   the foregoing Emailed
                                                                    this 13th day of March, 2019 to:
                                                                2

                                                                3   Hillary L. Barnes                                        Jared G. Parker
                                                                    Philip J. Giles                                          PARKER SCHWARTZ, PLLC
                                                                4   ALLEN BARNES & JONES, PLC                                Email: Jparker@psazlaw.com
                                                                    Email: hbarnes@allenbarneslaw.com                        Attorneys for The Goodyear Tire & Rubber
                                                                5   Email: pgiles@allenbarneslaw.com                         Co.
                                                                    Attorneys for Debtor
                                                                6                                                            Leslie A. Berkoff
                                                                                                                             MORITT HOCK & HAMROFF, LLP
                                                                7   Warren J. Stapleton                                      Email: lberkoff@moritthock.com
                                                                    OSBORN MALEDON                                           Attorneys for Unifi Equipment Finance,
                                                                8   Email: wstapleton@omlaw.com                              Inc.
                                                                    Attorneys for Landlord Sun Valley Marina
                                                                9   Development Corp.                                        James E. Cross
                                                                                                                             THE CROSS LAW FIRM, P.L.C.
                                                               10   Christopher C. Simpson                                   Email: jcross@crosslawaz.com
                        3636 North Central Avenue, Suite 700
ENGELMAN BERGER, P.C.




                                                                    STINSON LEONARD STREET, LLP                              Attorneys for Arlington Street Investments
                                                               11   Email: Christopher.simpson@stinson.com
                              Phoenix, Arizona 85012




                                                                    Attorneys for FCA US LLC                                 Mark J. Giunta
                                                               12                                                            Liz Nguyen
                                                                    Sheryl L. Toby                                           LAW OFFICE OF MARK J. GIUNTA
                                                               13   DYKEMA GOSSETT PLLC                                      Email: mark.giunta@giuntalaw.com
                                                                    Email: stoby@dykema.com                                  Email: liz@giuntalaw.com
                                                               14   Attorneys for FCA US LLC                                 Attorneys for The Bancorp Bank
                                                               15   Thomas E. Littler                                        Robert Lapowsky
                                                                    LITTLER, PC                                              STEVENS & LEE
                                                               16   Email: telittler@gmail.cpom                              Email: rl@stevenslee.com
                                                                    Attorneys for Semple Marchal Cooper,                     Attorneys for The Bancorp Bank
                                                               17   PLC
                                                                                                                             Khaled Tarazi
                                                               18   Larry O. Folks                                           BRYAN CAVE LEIGHTON PAISNER, LLP
                                                                    FOLKS HESS KASS, PLLC                                    Email: khaled.tarazi@bclplaw.com
                                                               19   Email: folks@folkshesskass.com                           Attorneys for Wells Fargo Vendor
                                                                    Attorneys for JPMorgan Chase Bank, NA                    Financial Services, LLC
                                                               20
                                                                    Christopher R. Kaup                                      Elizabeth C. Amorosi
                                                               21   TIFFANY & BOSCO, P.A.                                    OFFICE OF THE U.S. TRUSTEE
                                                                    Email: CRK@tblaw.com                                     Email: elizabeth.c.amorosi@usdoj.gov
                                                               22   Attorneys for Robert and Patricia
                                                                    Bondurant
                                                               23

                                                               24
                                                                              Marie K. Kelly
                                                               25

                                                               26

                                                               27

                                                                    {0005987.0000/00966953.DOCX / }
                                                                                                                          4
                                                               Case 2:18-bk-12041-BKM                 Doc 187 Filed 03/13/19 Entered 03/13/19 10:53:03      Desc
                                                                                                       Main Document    Page 4 of 4
